Name: Commission Regulation (EC) NoÃ 966/2008 of 1Ã October 2008 approving non-minor amendments to the specification of a name entered in the register of traditional specialities guaranteed (Panellets (TSG))
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  agricultural structures and production;  marketing;  Europe
 Date Published: nan

 2.10.2008 EN Official Journal of the European Union L 263/3 COMMISSION REGULATION (EC) No 966/2008 of 1 October 2008 approving non-minor amendments to the specification of a name entered in the register of traditional specialities guaranteed (Panellets (TSG)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 11(1) of Regulation (EC) No 509/2006 and in application of Article 19(3) thereof, the Commission has examined Spain's application for the approval of amendments to the specification of the traditional speciality guaranteed Panellets registered on the basis of Commission Regulation (EC) No 2301/97 (2), as amended by Regulation (EC) No 688/2002 (3). (2) Since the amendments in question are not minor within the meaning of Article 11 of Regulation (EC) No 509/2006, the Commission published the amendment application in the Official Journal of the European Union (4) as required by the first subparagraph of Article 8(2) of that Regulation. As no statement of objection within the meaning of Article 9 of Regulation (EC) No 509/2006 has been sent to the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 1. (2) OJ L 319, 21.11.1997, p. 8. (3) OJ L 106, 23.4.2002, p. 7. (4) OJ C 280, 23.11.2007, p. 20. ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 509/2006: Class 2.3 Confectionery, bread, pastry, cakes, biscuits and other bakers wares Panellets (TSG)